Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities:  at “(d)” the phrasing “the coating material at least one of is recommended by…” appears grammatically inaccurate (possibly meant to be “the coating material is at least one recommended by…” or something to that effect.   
Claim 20 is objected to because of the following informalities: the last limitation recites: “and the container opening of each glass container is sealingly closed meanwhile.”  The use of “meanwhile” at the end appears to be grammatically inaccurate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitby et al (US 5,558,200; hereafter Whitby).
Claim 1: Whitby teaches a method for processing a plurality of glass containers for pharmaceutical, medical or cosmetic applications (See, for example, abstract, col 4 lines 40-52, Figures, further the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally such taught glass bottles are capable of housing matter capable of use for pharmaceutical, medical or cosmetic applications).
the glass containers each comprising a hollow body surrounding an inner volume, having a lower end closed by a container bottom, a cylindrical container body, an upper end with a container shoulder, 
the method comprising: simultaneously subjecting the plurality of glass containers to a first processing step (such as transporting / coating / flash off / curing / other processing stations etc) (See, for example, abstract, Fig 1, col 5 lines 1-13); 
and simultaneously subjecting the plurality of glass containers to a second processing step after the first processing step (such as coating / flash off / curing transporting / other processing stations, etc) (see, for example, abstract, Fig 1, col 5 lines 1-13); 
 wherein at least one of before or during at least one of the first processing step or the second processing step (such as coating) the outer container surface of each glass container is in contact with a material having a lower hardness (PTFE) than that of the glass container (See, for example, Figures and col 8 lines 5-25 wherein the holding chuck and gripping fingers are made from PTFE due to its flexibility, non-stick, high wear resistance, and low friction surfaces).  
Claim 2: Whitby further teaches wherein at least one of before or during at least one of the first processing step or the second processing step less than 20 percent of the outer container surface is in contact with a material having a lower hardness than that of the glass container (see, for example, Fig 2-4, col 6 line 65 – col 7 line 10, wherein only regions above collar 84 near the opening are in contact, all other internal and external surfaces are contact free).
Claim 3: Whitby further teaches wherein at least one of: a part of the outer container surface of the glass container being in contact with the material is located at the upper end of the glass container; the contact provides for holding the glass container; or each glass container of the plurality of glass containers is held individually and without contact with respect to the other glass containers (see, for example Fig 1-2).

Claim 5: Whitby further teaches wherein at least one of before or during at least one of the first processing step or the second processing step, the inner container surface of the glass container is contact-free (see, for example, Figures wherein the contact is to the exterior, or alternatively, prior to such chuck contact, before 1st processing step the inner surface of the glass bottle is contact free as nothing is contacting it. 
Claim 6: Whitby further teaches wherein at least one of before or during at least one of the first processing step or the second processing step the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 4-5, col 6 lines 42-col 7 line 10, wherein fingers in conjunction with masking sleeve completely axially surround the gripped region to protect against coating surfaces therein (See, for example, col 7 line 12-45).  
Claim 7: Whitby further teaches comprising a third processing step  (such as transporting / coating / flash off / curing / other processing stations etc), wherein at least one of before or during the third processing step, the outer container surface of the glass container is in contact with a material having a lower hardness such as PTFE than that of the glass container or only in contact with such materials (See, for example, Figures, col 8 lines 5-25).
Claim 8: Whitby further teaches wherein the plurality of glass containers is simultaneously coated such that the outer container surface of the glass containers is coated (coating station 28) with a coating material (See, for example, abstract, Fig 1); 

Claim 13: Whitby further teaches wherein the coating material post cures under the influence of temperature (curing ovens 30-33) (see, for example, Fig 1, col 5 lines1-13).  
Claim 16:  Whitby further teaches drying the coating material, wherein during the drying the outer container surface of the glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials, and at least one of: the drying of the coating material comprises at least one of waiting or adding heat (See, for example, Fig 1, col 5 lines1-13, col 7 line 12-45  and col 8 lines 5-25). 
Claim 17: Whitby further teaches wherein at least one of: during the drying the outer container surface of the glass container the inner container surface of the glass container is contact-free; or during the drying the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (see, for example, Fig 1, col 7 line 12-45, and col 8 lines 5-25).
Claim 18: Whitby further teaches wherein the plurality of glass containers is simultaneously transported between the processing steps and the glass containers are transported such that the outer container surface of the glass container in contact with a material having a lower hardness than that of the glass container or only in contact with such materials (see, for example, Figures, col 8 lines 5-25).
Claim 19: Whitby further teaches wherein at least one of: the glass containers are transported such that the inner container surface of the glass container is contact-free and during transport the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 4-5, col 6 lines 42-col 7 line 10, wherein fingers 
Claim 20: Whitby further teaches wherein at least one of: at least one of during the processing steps or during the transporting, the plurality of glass containers is held such that each glass container is held individually and contact-free with respect to the other glass containers by a capturing device and the container opening of each glass containers is sealingly closed by the capturing device; or the plurality of glass containers is held continuously during the processing steps and further held during transport and the container opening of each glass container is sealingly closed meanwhile (See, for example, Fig 1-5, col 6 lines 42-col 7 line 10, wherein fingers in conjunction with masking sleeve completely axially surround the gripped region to protect against coating surfaces therein (See, for example, col 7 line 12-45)).  

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al (US 5,211,992; hereafter Newton).
Claim 1: Newton teaches a method for processing a plurality of glass containers for pharmaceutical, medical or cosmetic applications (See, for example, abstract, col 1 lines 6-18, Figures, further the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally such taught glass bottles are capable of housing matter capable of use for pharmaceutical, medical or cosmetic applications).
the glass containers each comprising a hollow body surrounding an inner volume, having a lower end closed by a container bottom, a cylindrical container body, an upper end with a container shoulder, a container neck, a container collar, and a container opening which extends into the inner volume of the glass container, and an inner container surface facing the inner volume and an outer container surface 
the method comprising: simultaneously subjecting the plurality (row) of glass containers to a first processing step (such as  pre-treatment /cleaning / annealing / transporting / coating /  curing / etc) (See, for example, abstract, Fig 1, col 5 lines 34-47, col 7 lines 9-14 ); 
and simultaneously subjecting the plurality of glass containers to a second processing step after the first processing step (such as cleaning / annealing / transporting / coating /  curing / etc) (see, for example, abstract, Fig 1, col 5 lines 34-47, col 7 lines 9-14); 
 wherein at least one of before or during at least one of the first processing step or the second processing step (such as coating) the outer container surface of each glass container is in contact with a material having a lower hardness (gripping fingers 17) (composed of resiliently flexible material for deforming to mate with glass bottle) than that of the glass container (See, for example, Figures and col 7 lines 44-57).  
Claim 2: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step less than 20 percent of the outer container surface is in contact with a material having a lower hardness than that of the glass container (see, for example, Fig 12-14 and 16, and col 7 lines 44-68, wherein only regions above collar 84 near the opening are in contact, all other internal and external surfaces are contact free).
Claim 3: Newton further teaches wherein at least one of: a part of the outer container surface of the glass container being in contact with the material is located at the upper end of the glass container; the contact provides for holding the glass container; or each glass container of the plurality of glass containers is held individually and without contact with respect to the other glass containers (see, for example Fig 1, Fig 6, col 7 lines 39-43)).

Claim 5: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step, the inner container surface of the glass container is contact-free (see, for example, Figures, wherein the contact is to the exterior, or alternatively, prior to such chuck contact, before 1st processing step the inner surface of the glass bottle is contact free as nothing is contacting it). 
Claim 6: Newton further teaches wherein at least one of before or during at least one of the first processing step or the second processing step the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 1, 6, 6,12-15, col 7 lines 44-68) 
Claim 7: Newton further teaches comprising a third processing step (such as leaning / annealing / transporting / coating /  curing / etc), wherein at least one of before or during the third processing step, the outer container surface of the glass container is in contact with a material having a lower hardness, such as reliantly flexible fingers portions 18, than that of the glass container or only in contact with such materials (see, for example, abstract, Fig 1, col 5 lines 34-47, col 7 lines 9-14 and col 7 lines 44-68)
Claim 8: Newton further teaches wherein the plurality of glass containers is simultaneously coated such that the outer container surface of the glass containers is coated (dip coating vessel 35) with a coating material (See, for example, abstract, Fig 1, col 7 lines 3-20); 
and at least one of before or during the coating the outer container surface of the glass container in contact with a material having a lower hardness (flexible / conforming material 18 of fingers) than that of the glass container  (See, for example, Figures, and col 7 lines 44-57).  

Claim 10: Newton further teaches the coating of glass containers comprises dipping the glass container into the coating material (See, for example, abstract, Fig 1, Fig 15).
Claim 11: wherein the coating of the glass containers comprises dipping the glass containers first with the container bottom into the coating material and then further up to an upper limit (see, for example, Fig 1, 15, and 16,  and col 6 lines 47-63; wherein the bottles are dipped bottom first, and there exists a upper limit at a boundary of upper region U wherein no coating exits).
Claims 12:  Newton further teaches wherein the upper limit is located in an area of the container shoulder (See, for example, Fig 1 wherein the bottle is dipped up to location in an area of the bottle shoulder).
Claim 13: Newton further teaches wherein the coating material has one or more of the following properties: (b) the coating material also includes solvents (such as MEK) (See, for example, col 10 lines 50-58) and / or  (c) the coating material is formed such that it post-cures under the influence of temperature (see, for example, col 3 lines 1-10). 
Claim 14: Newton further teaches wherein after coating the glass containers, the coating is homogenized by removing or smoothing a drop of coating material formed at the container bottom, at least one of before or during the homogenization the outer container surface of the glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials, and when homogenizing the coating, the plurality of glass containers is dipped into a solvent or advanced to a surface of a solvent or advanced to a smoothing device (see, for example, jet / blast nozzle 48 for drip removal conducted while held by the described chuck with flexible / conforming material (See, for example, Fig 1, Fig 15, Fig 14, col 7 line 43-line 57, col 12 line 67- col 13 line 9).

Claim 16:  Newton further teaches drying the coating material, wherein during the drying the outer container surface of the glass container is contact-free or in contact with a material having a lower hardness than that of the glass container or only in contact with such materials, and at least one of: the drying of the coating material comprises at least one of waiting or adding heat (See, for example, Fig 1, 6, 12-15, col 3 lines 1-10,  col 7 lines 44-68 and col 12 line 53-60). 
Claim 17: Newton further teaches wherein at least one of: during the drying the outer container surface of the glass container the inner container surface of the glass container is contact-free; or during the drying the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (see, for example,  Fig 1, 6, 12-15, col 7 lines 44-68 and col 12 line 53-60).
Claim 18: Newton further teaches wherein the plurality of glass containers is simultaneously transported between the processing steps and the glass containers are transported such that the outer container surface of the glass container in contact with a material having a lower hardness than that of the glass container or only in contact with such materials (see, for example, Figure 1 and 15, and col 7 lines 44-57).  
Claim 19: Newton further teaches wherein at least one of: the glass containers are transported such that the inner container surface of the glass container is contact-free or during transport the container opening of the glass containers is sealingly closed in order to prevent substances from penetrating into the inner volume (See, for example, Fig 1, 6, 12-15, and col 7 lines 44-57).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712